Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.

Status of Claims
This action is in reply to RCE filing and amendment and response filed on November 17, 2020.
Claims 1, 4, 12, 14, and 20 have been amended. Claims 21-25 are new. Claims 1, 3-5, 7, 9-12, 14-15, and 17-25 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the cited references do not teach the amended claims. The Applicant’s arguments are moot in view of RCE filing, substantive 
In addition, in reference to claim 3, US 20140365355 Al (Shvarts) addressed by the Applicant in p. 13 is removed from the below 103 rejection. The updated rejection addresses “positive physiological response” through teachings in the US 20190087846 A1 (Liu) reference as provided in the rejection below.
As such, due to RCE filing, substantive amendments and newly claimed subject matter, new grounds of rejection have been applied to address the amendments and newly claimed subject matter and updated 103 rejection is presented below that addresses claims 1, 3-5, 7, 9-12, 14-15, and 17-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-12, 19, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160034932 A1 (Sion) in view of US 20190087846 A1 (Liu) in further view of US 20130050260 A1 (Reitan).
As per claim 1, Sion discloses, 
analyzing an execution decision by a customer for a financial transaction (¶ [0034] “Some embodiments of the invention analyze information relating to a "current" 
identifying a cautionary rule that is violated by the execution decision (¶ [0037], [0038] teach comparing current transaction to historical transactions and financial data to analyze the current transaction, ¶ [0040] “any rules which are activated by the result of the comparisons performed in acts 220-230 are identified” teach identifying rule(s) that are activated as a result of the analysis which show transaction exceeding/violating mean/median amount over specified time period in table 3), the identifying comprising: (¶ [0037], [0038], [0040]),
identifying an event that has occurred for the customer within a time interval (¶ [0037] “the previous transactions may have occurred during the same day, during the previous week, month, quarter, year, and/or other suitable time period” teaches transaction/spending/event occurring in a time period, ¶ [0040] “any rules which are activated by the result of the comparisons performed in acts 220-230 are identified” teach identifying rule(s) that are activated as a result of the analysis which show a transaction/event/purchase exceeding/violating mean/median amount over specified time period in table 3), wherein the event is a life event associated with inducing an abnormal state of mind of the customer (¶ [0141], Table 8, “Do you ever make impulsive purchases? 5 3 0 Never Sometimes Always” teaches impulsive purchase decisions, ¶ [0204] “Some embodiments of the invention may employ personality archetypes, to identify, for example, …, and those who are more impulsive in making 
associating the event and the time interval with the cautionary rule (¶ [0040] “any rules which are activated by the result of the comparisons performed in acts 220-230 are identified” teach an association in the form of a comparison between the event/transaction and the rule within the time period which determines excesses),
presenting on at least one user interface device (FIG. 1, item 140, ¶ [0028]) to the customer a suggestion in a personally persuasive persona (¶ [0010] “encourage users to abide by financial commitments (e.g., by enabling a user to announce a financial goal to her connections, who may provide encouragement as she works to achieve it” teaches encouragement by user’s connections as persona (known to user) providing suggestion associated with user’s financial goals, ¶ [0063] “a comparison performed by the user of her typical monthly spending to her peers may encourage the user to contemplate targeting a lower typical monthly spend going forward” also teaches a suggestion by a persuasive persona through spending comparison against peers), wherein presenting the suggestion in the personally persuasive persona comprises ((¶ FIG. 1, item 140, ¶ [0028], [0010], [0063]).
Sion does explicitly teach,
monitoring the customer during communication with one or more persons ,
detecting a positive response to a selected person of the one or more persons that indicates persuasive relationship with the customer ,
capturing, using an audio and video capture, the persona of the selected person for communicating with the customer via the user interface device ,
rendering an image of the persona of the selected person into a three-dimensional holographic image such that the holographic image mimics body language, gestures, and appearance of the selected person ,
modulating voice qualities of text-to-voice playback to mimic speech by the selected person .
However, Lui teaches,
monitoring the customer during communication with one or more persons (¶ [0027]-[0029] teach obtaining user and friend behavior data which includes interactions between the user and friend),
detecting a positive response to a selected person of the one or more persons that indicates persuasive relationship with the customer (¶ [0035] “Determining, according to the friend behavior data and the user behavior data, a degree of influence on the user generated by a friend who has interacted with the promotion-information-item-to-be-delivered, so as to obtain the degree of being influenced by a friend” teaches influence by a friend as a persuasive relationship, ¶ [0038] teaches user action (clicking, viewing item) reliant on the relationship as a positive response to the friend’s interaction),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze an influencing relation of Liu in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 
Reitan teaches,
capturing, using an audio and video capture, a persona of the selected person for communicating with the customer via the user interface device (¶ [0264] “local users 301, 302, and 303 may view and hear remote users 304 by using their I/O devices 305. Remote users 304 and local users 301 may appear as avatars. In an embodiment a face is mapped to an avatar” teaches viewing and hearing of remote users as avatars and mapping the face of the remote user as persona of the remote user),
rendering an image of the persona of the selected person into a three-dimensional holographic image (FIG. 13A, item 1301 “object 1301 may include … a person … object 1301 is three dimensional (3D)” teaches hologram of a person, ¶ [0251] “Augmented reality has the ability to place an avatar of a second user into the augmented reality environment of a first user” teaches placing an avatar into augmented reality (3D) environment) such that the holographic image mimics body language, gestures, and appearance of the selected person (¶ [0084] “this jaw movement and facial features and all movement of avatar talent is modeled by processor-directed sequencing of moving video segments onto a planar surface” teaches avatar replicating 
modulating voice qualities of text-to-voice playback to mimic speech by the selected person (¶ [0861] “virtual reality module 959 includes an Avatar generator to simulate social interaction and a phoneme-based speech synthesizer to provide voice-over or simulation audio for the Avatar” teaches simulating voice-over or audio simulation of the user the avatar simulates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize audio voice over of Reitan in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial reporting/advice and because an audio voice-over improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from a recognized voice that can convey additional influencing indicators to the user such as emotions.

As per claim 3, combination of Sion, Liu, and Reitan teach all the limitations of claim 1. Sion also teaches,
associating a good decision occurring after a corresponding suggestion by the selected person to the customer (¶ [0010] “encourage users to abide by financial 
Liu also,
wherein detecting the positive response to a selected person of the one or more persons that indicates persuasive relationship with the customer comprises (¶ [0035] teaches influence by a friend as a persuasive relationship, ¶ [0038] teaches user action (clicking, viewing item) reliant on the relationship as a positive response to the friend’s interaction, ¶ [0046] “The clicking operation mainly includes a behavior such as viewing, commenting, giving a thumb-up, or forwarding” teaches giving a thumb-up as a positive physiological response).
 (¶ [0027]-[0029] “the user’s friend …” teach the user influenced by interactions with a friend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze an influencing relation of Liu in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because analyzing an influencing relation and subsequent utilization of the influencing relation improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from an influencing relation.

As per claim 8, combination of Sion, Liu, and Reitan teach all the limitations of claim 1. Sion also teaches,
wherein identifying that the cautionary rule that is violated by the execution decision comprises (¶ [0037], [0038], and [0040] teach identifying rules that are activated as a result of exceeding/violating parameters such as mean/median),
identifying an event that has occurred for the customer within a time interval (¶ [0037] “the previous transactions may have occurred during the same day, during the previous week, month, quarter, year, and/or other suitable time period” teaches transaction/spending/event occurring in a time period, ¶ [0040] “any rules which are activated by the result of the comparisons performed in acts 220-230 are identified” teach identifying rule(s) that are activated as a result of the analysis which show a transaction/event/purchase exceeding/violating mean/median amount over specified time period in table 3), 
associating the event and the time interval with the cautionary rule (¶ [0040] “any rules which are activated by the result of the comparisons performed in acts 220-230 are identified” teach an association in the form of a comparison between the event/transaction and the rule within the time period which determines excesses from mean/median amount(s)).

As per claim 10, combination of Sion, Liu, and Reitan teach all the limitations of claim 1. Sion also teaches,
wherein identifying that the cautionary rule that is violated by the execution decision comprises (¶ [0037], [0038], and [0040]),
accessing personal financial information associated with the customer (¶ [0038] “the current transaction is compared to the user's previous projections of spending amounts” teaches spending amounts as personal financial information); and 
determining that the execution decision is opposite to a recommendation derived from the cautionary rule based on the personal financial information ([0037], [0038] teach comparing current transaction to historical transactions and financial data to analyze the current transaction/spending, ¶ [0040] teach identifying rule(s) that are activated as a result of the analysis which show transaction/spending exceeding/violating mean/median amount over specified time period in table 3, par [0043], [0045] teach a recommendation derived from the rule and spending that is opposite the rule).

As per claim 11, combination of Sion, Liu, and Reitan teach all the limitations of claim 1. Sion also teaches, 
identifying a prioritized list of recommended financial transactions appropriate for the customer (¶ [0041]-[0043], [0045], tables 3 and 4, teach prioritizing rules to analyze a transaction, the rules when activated provide financial transaction recommendations), 
identifying the cautionary rule that is violated by the execution decision (¶ [0037], [0038], [0040]) comprises determining based on the personal financial information that execution decision prevents execution of a recommended financial transaction that is higher priority (¶ [0041], [0045] teach a higher priority recommendation which shows the user is prevented from saving at previous rates because of user’s recent spending).

As per claims 12, 19, and 20, the substance of claims 12, 19, and 20 are directed to substantially similar subject matter and claim limitations of claims 1 and 11 with special attention to “an input engine” (see Sion, ¶ [0206] “[t]he computing environment may execute computer-executable instructions, such as program modules…”, “an analysis engine” (¶ [0206] “program modules”), “a virtualization engine” (¶ [0206] “program modules”), “monitors at least one user interface device of a customer” (¶ [0044] “the user may update the sub-category, category and/or super-category by supplying input (e.g., touch input) to the mobile device” teaches monitoring the user device for input on a touch interface). As such, for reasons shown above regarding claims 1 and 11, claims 12, 19, and 20 are similarly rejected as being unpatentable over Sion in view of Liu in further view of Reitan.

As per claim 21, combination of Sio, Liu, and Reitan teach all the limitations of claim 20. Sion also teaches,
analyzing biological factors to derive the modulation of voice qualities (¶ [0257] “when a first user 301 speaks a different language than a second user 303, augmented reality environment 300 is operable to allow the first user 301 and the second user 302 to speak their respective languages and translates their speech such that the first user 301 hears speech in his designated language while the second user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize audio voice over of Reitan in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial reporting/advice and because an audio voice-over improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from a recognized voice that can convey additional influencing indicators to the user such as emotions.

As per claim 23, the substance of claim 23 is directed to substantially similar subject matter and claim limitations of claim 21. As such, for reasons shown above regarding claim 21, claim 23 is similarly rejected as being unpatentable over Sion in view of Liu in further view of Reitan.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sion in view of Liu in view of Reitan in further view of US 20060200432 A1 (Flinn).

wherein detecting the positive response to a selected person of the one or more persons that indicates persuasive relationship with the customer comprises (¶ [0035], [0038]),
determining that the selected person is communicating with the customer (¶ [0028], [0039] teach forwarding, replying, chatting, and interacting between user and friend(s)),
detecting a positive physiological response by the customer to the communication (¶ [0038] “the interaction operation may influence a subsequent clicking operation on the promotion-information-item-to-be-delivered by the user” teaches a subsequent click as a user’s physiological response to a communication (e.g.: a comment) that illustrates a friend’s approval, ¶ [0046] “The clicking operation mainly includes a behavior such as viewing, commenting, giving a thumb-up, or forwarding” teaches giving a thumb-up as a positive physiological response),
determining that the positive physiological response correlates to a persuasive relationship (¶ [0038] “the degree of influence is closely associated with the intimacy degree between the user and the first friend” teaches a friend’s influence as a persuasive relationship that influences the subsequent click action/physiological response by the user, ¶ [0046] teaches giving a thumb-up as a positive physiological response).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze an influencing relation of Lui in the 
Combination of Sion, Lui, and Reitan do not explicitly teach, however, Flinn teaches,
wherein the positive physiological response is not a conscious physical act performed by the customer (¶ [0099] teaches evaluation of behavior associated with financial activities, ¶ [0116]-[0118] teaches evaluation of cues derived from unintentional information when analyzing behavior, ¶ [0117] “inferred preferences 253 and interests 254 are specifically derived from signals 1160 and cues 1150” teaches inferred preferences and interests as positive physiological response to recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze cues of Flinn in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because cues analysis 

As per claim 14, the substance of claim 14 is directed to substantially similar subject matter and claim limitations of claims 3 and 4 with special attention to “detecting a positive emotional response comprising” (see Liu, ¶ [0035], [0038] teach user action to influencing friend interaction as a positive emotional response). As such, for reasons shown above regarding claims 3 and 4, claim 14 is similarly rejected as being obvious over Sion in view of Liu in view of Reitan in further view of Flinn.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sion in view of Liu in view of Reitan in view of US 20180176727 A1 (Williams) in further view of US 20170046496 A1 (Johnstone).
As per claim 7, combination of Sion, Liu, and Reitan teach all the limitations of claim 1. Sion also teaches,
wherein identifying that the cautionary rule that is violated by the execution decision comprises (¶ [0037], [0038], and [0040] teach identifying rules that are activated as a result of exceeding/violating parameters such as mean/median),
Combination of Sion, Liu, and Reitan do not explicitly teach, however, Williams teaches,
monitoring at least one of (i) a bio sensor proximate to the customer to obtain real-time data about the customer (¶ [0244] “determining, projecting, or predicting a current or future context of the person at the location by analyzing and linking real-time data and historical data for the person, the real-time and historical data including … monitoring the person's physical and mental condition via the one or more devices and/or sensors including one or more wearable sensors and/or embedded sensors” teaches monitoring real-time data about physical/mental condition of the person with wearable sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor a customer with a bio-sensor of Williams in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because monitoring a physiological state of the customer improves the user’s acceptance of guidance/suggestions provided by broadening analysis of conditions associated with the customer and whether those conditions affect guidance/suggestion acceptance.
Johnstone teaches,
determining a degree to which the customer is at least one of (i) mentally incapacitated (¶ [0057] teaches lowest level mental health emotional assessment which aligns with mental incapacity).
determining that the degree satisfies a criterion of the cautionary rule for inability to make a good decision (¶ [0058] “the computing device can: serve a prompt to the user to indicate the user's feeling regarding her finances; transmit a trigger to the user's bank and credit institutions to reject all transactions over $20 if the user submits an emotion value of "1" in response to a finance-related prompt” teaches low level/degree mental state triggering rules in relation to customer financial decision).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect and manage customer’s mental incapacity of Johnstone in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because detecting customers mental incapacity improves a prevention of harm to customer’s financial state by recognizing harmful trends in past financial actions of the customer and enabling actions to reject/prevent harmful future financial decisions by the customer based on the recognized harmful trends.

As per claim 17, the substance of claim 17 is directed to substantially similar subject matter and claim limitations of claim 7 with special attention to “the input engine” (see Sion, ¶ [0206], “the analysis engine” (¶ [0206]), “identifies that the cautionary rule is violated by the execution decision” (¶ [0037], [0038], and [0040]). As such, for reasons shown above regarding claim 7, claim 17 is similarly rejected as being unpatentable .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sion in view of Liu in view of Reitan in further view of US 7966249 B1 (Dawson).
As per claim 9, combination of Sion, Liu, and Reitan teach all the limitations of claim1. Sion also teaches,
wherein identifying that the cautionary rule that is violated by the execution decision comprises (¶ [0037], [0038], and [0040]),
Combination of Sion, Liu, and Reitan do not explicitly teach, however, Dowson teaches,
associating the financial transaction with a market prediction maintained in a financial sector system (col. 1, lines 36-38 “Many electronic trading systems receive buy and sell orders from traders and immediately publish the order information to each trader in an order book” teaches market reflecting price of a trade which shows association between the trade and the price),
determining that the execution decision is opposite to a recommendation based on the market prediction (col. 1, lines 41-44, “when large block orders appear on the exchange's order book, it is common for other traders to respond by taking actions that lead to adverse price movements for the block trader” teaches block trade that is adverse to the price of the security).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze market information in relation to a 

As per claim 18, the substance of claim 18 is directed to substantially similar subject matter and claim limitations of claims 9, and 10 with special attention to “the analysis engine” (see Sion, par [0206]), “identifying that the execution decision by the customer is objectively a bad decision comprising” (¶ [0037], [0038], and [0040]), “identifying that the execution decision by the customer is subjectively a bad decision comprising,” (¶ [0037], [0038], and [0040]). As such, for reasons shown above for claims 9, and 10, claim 18 is similarly rejected as being unpatentable over Sion in view of Liu in view of Reitan in further view of Dawson.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sion in view of Liu in view of Reitan in further view of US 20060195787 A1 (Topiwala).
As per claim 22, combination of Sion, Liu, and Reitan teach all the limitation of claims 20 and 21. Reitan also teaches,
collecting biological factors of the customer and people in close network of the customer (¶ [0257] “when a first user 301 speaks a different language than a second user 303, augmented reality environment 300 is operable to allow the first user 301 and the second user 302 to speak their respective languages and translates their speech such that the first user 301 hears speech in his designated language while the second user 302 hears speech in his designated language” teaches collecting users speech to translate it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize audio voice over of Reitan in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial reporting/advice and because an audio voice-over improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from a recognized voice that can convey additional influencing indicators to the user such as emotions).
Combination of Sion, Liu, and Reitan do not explicitly teach, however, Topiwala teaches,
wherein the biological factors include voice, images, text messages, body language, gestures and thought process (¶ [0014]-[0039] “composing and communicating Digital Composition Coded Multisensory Messages (DCC MSMs), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect biological factors of Topiwala in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial reporting/advice and because biological factor analysis improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from a persona with biological factors that the user recognizes).

As per claim 24, the substance of claim 24 is directed to substantially similar subject matter and claim limitations of claim 22. As such, for reasons shown above regarding claim 22, claim 24 is similarly rejected as being unpatentable over Sion in view of Liu in view of Reitan in further view of Topiwala.


collecting biological factors of the customer and people in close network of the customer (¶ [0257] teaches collecting users speech to translate it),
analyzing biological factors to derive the modulation of voice qualities (¶ [0257] teaches translation as analysis of biological factors associated with speech and modulating the detected speech through translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize audio voice over of Reitan in the financial transaction based feedback system of Sion since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial reporting/advice and because an audio voice-over improves the user’s acceptance of guidance/suggestions provided by the virtual assistant because the user is more inclined to accept guidance/suggestions coming from a recognized voice that can convey additional influencing indicators to the user such as emotions.
Combination of Sion, Liu, and Reitan do not explicitly teach, however, Topiwala teaches,
wherein the biological factors include voice, images, text messages, body language, gestures and thought process (¶ [0014]-[0039] teaches the collected biological factors).
.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowable subject matter: The closest prior art references are US 20160034932 A1 (Sion) “methods and apparatus for promoting financial behavioral change”, US 20190087846 A1 (Liu) “method, apparatus, and system for delivering promotion information, and storage medium”, US 20130050260 A1 (Reitan) “coherent presentation of multiple reality and interaction models”, US 20060200432 A1 (Flinn) “adaptive recommendations systems”, 
As per claim 5, the Examiner believes none of the five references disclose identifying a cautionary rule that is violated by the execution decision analyzed from a financial transaction by identifying an event (a life event associated with inducing an abnormal state of mind of the customer) that has occurred for the customer within a time interval and associating the event and the time interval with the cautionary rule; monitoring customer’s communication with person(s), detecting a positive response to a person that indicates a persuasive relationship by: determining that the person is in communication with the customer, detecting a positive physiological response (not a conscious physical act) by the customer to the communication, and correlating the positive physiological response to a persuasive relationship, detecting a positive response by the customer to another person, characterizing the selected person as having a persuasive relationship with the customer in a financial transaction type, characterizing the other person as having a persuasive relationship with the customer in another financial transaction type, and presenting the suggestion in the personally persuasive persona of the selected person in response to determining the financial transaction in the first type; capturing (with audio and video capture) a persona of the person in communication with the customer; presenting a suggestion in the personally persuasive persona by rendering an image of the person of the person in a 3D holographic image mimicking body language, gestures and appearance of the person and modulating voice qualities of playback to mimic speech of the person. Claim 15 is directed to substantially similar subject matter and claim limitations of claim 5. As such, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692